Exhibit 10.1

          (NISOURCE GAS LOGO) [w76273w7627301.gif]       5151 San Felipe,
Suite 2500
Houston, Texas 77056

October 6, 2009
Ms. Nimmie Hickman
Washington Gas Light Company
6801 Industrial Pk
Springfield, VA 22151

     
Re:
  Revision No. 2 to FTS Service Agreement 4484
 
  Revision No. 1 to SST Service Agreement 100303

Dear Ms. Hickman:
Enclosed for your file are fully executed originals of the above-referenced
agreements.
If you should have any questions, please feel free to contact me at
(713) 331-7411.
Sincerely,
-s- Melissa Shemenski [w76273w7627302.gif]
Melissa Shemenski
Customer Services Representative
Enclosure
Columbia Gas Transmission * Columbia Gulf Transmission * Crossroads Pipeline *
Central Kentucky Transmission * Hardy Storage * Millennium Pipeline

 



--------------------------------------------------------------------------------



 



         
Appendix A to Service Agreement No.
  100303   Revision No. 1          
Under Rate Schedule
  SST              
Between (Transporter)
  Columbia Gas Transmission, LLC              
and (Shipper)
  Washington Gas Light Company    

Transportation Demand

                       Begin Date             End Date   Transportation Demand
Dth/day   Recurrence Interval  
November 1, 2008
  March 31, 2009     396,650     10/1 - 3/31
April 1, 2009
  April 23, 2009     198,325     4/1 - 9/30
April 24, 2009
  September 30, 2009     198,325     4/1 - 9/30
October 1, 2009
  March 31, 2010     396,650     10/1 - 3/31
April 1, 2010
  September 30, 2010     198,325     4/1 - 9/30
October 1, 2010
  March 31, 2011     396,650     10/1 - 3/31
April 1, 2011
  September 30, 2011     198,325     4/1 - 9/30
October 1, 2011
  March 31, 2012     396,650     10/1 - 3/31
April 1, 2012
  September 30, 2012     198,325     4/1 - 9/30
October 1, 2012
  March 31, 2013     396,650     10/1 - 3/31
April 1, 2013
  September 30, 2013     198,325     4/1 - 9/30
October 1, 2013
  March 31, 2014     396,650     10/1 - 3/31
April 1, 2014
  September 30, 2014     198,325     4/1 - 9/30
October 1, 2014
  March 31, 2015     396,650     10/1 - 3/31
April 1, 2015
  September 30, 2015     198,325     4/1 - 9/30
October 1, 2015
  March 31, 2016     396,650     10/1 - 3/31
April 1, 2016
  September 30, 2016     148,744     4/1 - 9/30
October 1, 2016
  March 31, 2017     297,488     10/1 - 3/31
April 1, 2017
  September 30, 2017     148,744     4/1 - 9/30
October 1, 2017
  March 31, 2018     297,488     10/1 - 3/31
April 1, 2018
  September 30, 2018     99,163     4/1 - 9/30
October 1, 2018
  March 31, 2019     198,326     10/1 - 3/31

 



--------------------------------------------------------------------------------



 



         
Appendix A to Service Agreement No.
  100303   Revision No. 1          
Under Rate Schedule
  SST              
Between (Transporter)
  Columbia Gas Transmission, LLC              
and (Shipper)
  Washington Gas Light Company    

Transportation Demand

                            Begin Date             End Date   Transportation
Demand Dth/day   Recurrence Interval  
April 1, 2019
  September 30, 2019     99,163     4/1 - 9/30
October 1, 2019
  March 31, 2020     198,326     10/1 - 3/31
April 1, 2020
  September 30, 2020     49,582     4/1 - 9/30
October 1, 2020
  March 31, 2021     99,164     10/1 - 3/31
April 1, 2021
  September 30, 2021     49,582     4/1 - 9/30
October 1, 2021
  March 31, 2022     99,164     10/1 - 3/31

Primary Receipt Points

                                  Scheduling   Scheduling   Maximum Daily    
Begin   End   Point   Point   Quantity   Recurrence Date   Date   No.   Name  
(Dth/Day) 1/   Interval  
November 1, 2008
  March 31, 2009   STOR   RP Storage Point TCO     396,650     10/1 - 3/31
April 1, 2009
  April 23, 2009   STOR   RP Storage Point TCO     198,325     4/1 - 9/30
April 24, 2009
  September 30, 2009   STOR   RP Storage Point TCO     198,325     4/1 - 9/30
October 1, 2009
  March 31, 2010   STOR   RP Storage Point TCO     396,650     10/1 - 3/31
April 1, 2010
  September 30, 2010   STOR   RP Storage Point TCO     198,325     4/1 - 9/30
October 1, 2010
  March 31, 2011   STOR   RP Storage Point TCO     396,650     10/1 - 3/31
April 1, 2011
  September 30, 2011   STOR   RP Storage Point TCO     198,325     4/1 - 9/30
October 1, 2011
  March 31, 2012   STOR   RP Storage Point TCO     396,650     10/1 - 3/31
April 1, 2012
  September 30, 2012   STOR   RP Storage Point TCO     198,325     4/1 - 9/30
October 1, 2012
  March 31, 2013   STOR   RP Storage Point TCO     396,650     10/1 - 3/31
April 1, 2013
  September 30, 2013   STOR   RP Storage Point TCO     198,325     4/1 - 9/30
October 1, 2013
  March 31, 2014   STOR   RP Storage Point TCO     396,650     10/1 - 3/31
April 1, 2014
  September 30, 2014   STOR   RP Storage Point TCO     198,325     4/1 - 9/30
October 1, 2014
  March 31, 2015   STOR   RP Storage Point TCO     396,650     10/1 - 3/31

 



--------------------------------------------------------------------------------



 



         
Appendix A to Service Agreement No.
  100303   Revision No. 1          
Under Rate Schedule
  SST              
Between (Transporter)
  Columbia Gas Transmission, LLC              
and (Shipper)
  Washington Gas Light Company    

Primary Receipt Points

                                  Scheduling   Scheduling   Maximum Daily    
Begin   End   Point   Point   Quantity   Recurrence Date   Date   No.   Name  
(Dth/Day) 1/   Interval  
April 1, 2015
  September 30, 2015   STOR   RP Storage Point TCO     198,325     4/1 - 9/30
October 1, 2015
  March 31, 2016   STOR   RP Storage Point TCO     396,650     10/1 - 3/31
April 1, 2016
  September 30, 2016   STOR   RP Storage Point TCO     148,744     4/1 - 9/30
October 1, 2016
  March 31, 2017   STOR   RP Storage Point TCO     297,488     10/1 - 3/31
April 1, 2017
  September 30, 2017   STOR   RP Storage Point TCO     148,744     4/1 - 9/30
October 1, 2017
  March 31, 2018   STOR   RP Storage Point TCO     297,488     10/1 - 3/31
April 1, 2018
  September 30, 2018   STOR   RP Storage Point TCO     99,163     4/1 - 9/30
October 1, 2018
  March 31, 2019   STOR   RP Storage Point TCO     198,326     10/1 - 03/31
April 1, 2019
  September 30, 2019   STOR   RP Storage Point TCO     99,163     4/1 - 9/30
October 1, 2019
  March 31, 2020   STOR   RP Storage Point TCO     198,326     10/1 - 03/31
April 1, 2020
  September 30, 2020   STOR   RP Storage Point TCO     49,582     4/1 - 9/30
October 1, 2020
  March 31, 2021   STOR   RP Storage Point TCO     99,164     10/1 - 3/31
April 1, 2021
  September 30, 2021   STOR   RP Storage Point TCO     49,582     4/1 - 9/30
October 1, 2021
  March 31, 2022   STOR   RP Storage Point TCO     99,164     10/1 - 3/31

Primary Delivery Points

                                                                               
                          Minimum                                     Maximum  
Design       Delivery                 Scheduling   Scheduling   Measuring  
Measuring   Daily Delivery   Daily   Aggregate   Pressure   Hourly     Begin  
End   Point   Point   Point   Point   Obligation   Quantity   Daily   Obligation
  Flowrate   Recurrence Date   Date   No.   Name   No.   Name   (Dth/Day) 1/  
(Dth/Day) 1/   Quantity 1/   (psig) 1/   (Dth/hour) 1/   Interval  
November 1, 2008
  March 31, 2016   78-28   WASHINGTON GAS-28     805458     BRINK     46,002    
          300       2,300.10     10/1 - 3/31
November 1, 2008
  March 31, 2016   78-28   WASHINGTON GAS-28     805458     BRINK     33,581    
          300       1,679.05     4/1 - 9/30
November 1, 2008
  March 31, 2016   78-28   WASHINGTON GAS-28     835175     WGL POOLESVILLE    
2,400                       120.00     10/1 - 3/31
November 1, 2008
  March 31, 2016   78-28   WASHINGTON GAS-28     835175     WGL POOLESVILLE    
1,752                       87.60     4/1 - 9/30
April 24, 2009
  March 31, 2016   78-28   WASHINGTON GAS-28     805458     BRINK     46,002    
          300       2,300.10     10/1 - 3/31

 



--------------------------------------------------------------------------------



 



         
Appendix A to Service Agreement No.
  100303   Revision No. 1          
Under Rate Schedule
  SST              
Between (Transporter)
  Columbia Gas Transmission, LLC              
and (Shipper)
  Washington Gas Light Company    

Primary Delivery Points

                                                                               
                          Minimum                                     Maximum  
Design       Delivery                 Scheduling   Scheduling   Measuring  
Measuring   Daily Delivery   Daily   Aggregate   Pressure   Hourly     Begin  
End   Point   Point   Point   Point   Obligation   Quantity   Daily   Obligation
  Flowrate   Recurrence Date   Date   No.   Name   No.   Name   (Dth/Day) 1/  
(Dth/Day) 1/   Quantity 1/   (psig) 1/   (Dth/hour) 1/   Interval  
April 24, 2009
  March 31, 2016   78-28   WASHINGTON GAS-28     805458     BRINK     33,581    
          300       1,679.05     4/1 - 9/30
April 24, 2009
  March 31, 2016   78-28   WASHINGTON GAS-28     835175     WGL POOLESVILLE    
2,400                       120.00     10/1 - 3/31
April 24, 2009
  March 31, 2016   78-28   WASHINGTON GAS-28     835175     WGL POOLESVILLE    
1,752                       87.60     4/1 - 9/30
April 1, 2016
  March 31, 2018   78-28   WASHINGTON GAS-28     805458     BRINK     34,502    
          300       1,725,10     10/1 - 3/31
April 1, 2016
  March 31, 2018   78-28   WASHINGTON GAS-28     805458     BRINK     26,221    
          300       1,311.05     4/1 - 9/30
April 1, 2016
  March 31, 2018   78-28   WASHINGTON GAS-28     835175     WGL POOLESVILLE    
1,800                       90.00     10/1 - 3/31
April 1, 2016
  March 31, 2018   78-28   WASHINGTON GAS-28     835175     WGL POOLESVILLE    
1,368                       68.40     4/1 - 9/30
April 1, 2018
  March 31, 2020   78-28   WASHINGTON GAS-28     805458     BRINK     23,001    
          300       1,150.05     10/1 - 3/31
April 1, 2018
  March 31, 2020   78-28   WASHINGTON GAS-28     805458     BRINK     18,631    
          300       931.55     4/1 - 9/30
April 1, 2018
  March 31, 2020   78-28   WASHINGTON GAS-28     835175     WGL POOLESVILLE    
1,200                       60.00     10/1 - 3/31
April 1, 2018
  March 31, 2020   78-28   WASHINGTON GAS-28     835175     WGL POOLESVILLE    
972                       48.60     4/1 - 9/30
April 1, 2020
  March 31, 2022   78-28   WASHINGTON GAS-28     805458     BRINK     11,501    
          300       575.05     10/1 - 3/31
April 1, 2020
  March 31, 2022   78-28   WASHINGTON GAS-28     805458     BRINK     10,120    
          300       506.00     4/1 - 9/30
April 1, 2020
  March 31, 2022   78-28   WASHINGTON GAS-28     835175     WGL POOLESVILLE    
600                       30.00     10/1 - 3/31
April 1, 2020
  March 31, 2022   78-28   WASHINGTON GAS-28     835175     WGL POOLESVILLE    
528                       26.40     4/1 - 9/30
November 1, 2008
  March 31, 2016   78-30   WASHINGTON GAS-30     802675     WGL Dranesville    
135,303               300       6,765.15     10/1 - 3/31
November 1, 2008
  March 31, 2016   78-30   WASHINGTON GAS-30     802675     WGL Dranesville    
98,771               300       4,938.55     4/1 - 9/30
November 1, 2008
  March 31, 2016   78-30   WASHINGTON GAS-30     802677     ROCKVILLE    
488,585               300       24,429.25     10/1 - 3/31
November 1, 2008
  March 31, 2016   78-30   WASHINGTON GAS-30     802677     ROCKVILLE    
356,667               300       17,833.35     4/1 - 9/30
November 1, 2008
  March 31, 2016   78-30   WASHINGTON GAS-30     803276     WGL Cedar Creek    
12,509               500       625.45     10/1 - 3/31
November 1, 2008
  March 31, 2016   78-30   WASHINGTON GAS-30     803276     WGL Cedar Creek    
9,132               500       456.60     4/1 - 9/30
November 1, 2008
  March 31, 2016   78-30   WASHINGTON GAS-30     804581     MANASSAS     0      
                      10/1 - 3/31
November 1, 2008
  March 31, 2016   78-30   WASHINGTON GAS-30     804581     MANASSAS     0      
                      4/1 - 9/30
November 1, 2008
  March 31, 2016   78-30   WASHINGTON GAS-30     805007     STRASBURG     1,700
              300       85.00     10/1 - 3/31
November 1, 2008
  March 31, 2016   78-30   WASHINGTON GAS-30     805007     STRASBURG     1,241
              300       62.05     4/1 - 9/30
November 1, 2008
  March 31, 2016   78-30   WASHINGTON GAS-30     805181     New Market     750  
            300       37.50     10/1 - 3/31
November 1, 2008
  March 31, 2016   78-30   WASHINGTON GAS-30     805181     New Market     548  
            300       27.40     4/1 - 9/30

 



--------------------------------------------------------------------------------



 



             
Appendix A to Service Agreement No.
  100303   Revision No. 1    
 
           
Under Rate Schedule
  SST        
 
           
Between (Transporter)
  Columbia Gas Transmission, LLC        
 
           
and (Shipper)
  Washington Gas Light Company        

Primary Delivery Points

                                                                               
                          Minimum                                     Maximum  
Design       Delivery                 Scheduling   Scheduling   Measuring  
Measuring   Daily Delivery   Daily   Aggregate   Pressure   Hourly     Begin  
End   Point   Point   Point   Point   Obligation   Quantity   Daily   Obligation
  Flowrate   Recurrence Date   Date   No.   Name   No.   Name   (Dth/Day) 1/  
(Dth/Day) 1/   Quantity 1/   (psig) 1/   (Dth/hour) 1/   Interval  
November 1, 2008
  March 31, 2016   78-30   WASHINGTON GAS-30     805268     Howell Metal Co.    
372               50       18.60     10/1 - 3/31
November 1, 2008
  March 31, 2016   78-30   WASHINGTON GAS-30     805268     Howell Metal Co.    
272               50       13.60     4/1 - 9/30
November 1, 2008
  March 31, 2016   78-30   WASHINGTON GAS-30     805439     NINEVEH     16,712  
            500       835.60     10/1 - 3/31
November 1, 2008
  March 31, 2016   78-30   WASHINGTON GAS-30     805439     NINEVEH     12,200  
            500       610.00     4/1 - 9/30
November 1, 2008
  March 31, 2016   78-30   WASHINGTON GAS-30     807000     MAIN LINE CUSTOMER  
  710                       35.50     10/1 - 3/31
November 1, 2008
  March 31, 2016   78-30   WASHINGTON GAS-30     807000     MAIN LINE CUSTOMER  
  518                       25.90     4/1 - 9/30
November 1, 2008
  March 31, 2016   78-30   WASHINGTON GAS-30     819683     WOODSTOCK     4,400
              300       220.00     10/1 - 3/31
November 1, 2008
  March 31, 2016   78-30   WASHINGTON GAS-30     819683     WOODSTOCK     3,212
              300       160.60     4/1 - 9/30
November 1, 2008
  March 31, 2016   78-30   WASHINGTON GAS-30     828715     WGL Mt Jackson    
400               300       20.00     10/1 - 3/31
November 1, 2008
  March 31, 2016   78-30   WASHINGTON GAS-30     828715     WGL Mt Jackson    
292               300       14.60     4/1 - 9/30
November 1, 2008
  March 31, 2016   78-30   WASHINGTON GAS-30     831526     ROCKVILLE HEATER F  
  0                             10/1 - 3/31
November 1, 2008
  March 31, 2016   78-30   WASHINGTON GAS-30     831526     ROCKVILLE HEATER F  
  0                             4/1 - 9/30
November 1, 2008
  March 31, 2016   78-30   WASHINGTON GAS-30     831527     ROCKVILLE HEATER F  
  0                             10/1 - 3/31
November 1, 2008
  March 31, 2016   78-30   WASHINGTON GAS-30     831527     ROCKVILLE HEATER F  
  0                             4/1 - 9/30
November 1, 2008
  March 31, 2016   78-30   WASHINGTON GAS-30     832737     Mt. View Rendering
Co,     1,350                       67.50     10/1 - 3/31
November 1, 2008
  March 31, 2016   78-30   WASHINGTON GAS-30     832737     Mt. View Rendering
Co.     986                       49.30     4/1 - 9/30
November 1, 2008
  March 31, 2016   78-30   WASHINGTON GAS-30     832797     MT. VIEW HTR FUEL RE
    0                             10/1 - 3/31
November 1, 2008
  March 31, 2016   78-30   WASHINGTON GAS-30     832797     MT. VIEW HTR FUEL RE
    0                             4/1 - 9/30
November 1, 2008
  March 31, 2016   78-30   WASHINGTON GAS-30     834217     ASPHALT     0      
                      10/1 - 3/31
November 1, 2008
  March 31, 2016   78-30   WASHINGTON GAS-30     834217     ASPHALT     0      
                      4/1 - 9/30
November 1, 2008
  March 31, 2016   78-30   WASHINGTON GAS-30     834308     MIDDLEBURG     960  
                    48.00     10/1 - 3/31
November 1, 2008
  March 31, 2016   78-30   WASHINGTON GAS-30     834308     MIDDLEBURG     701  
                    35.05     4/1 - 9/30
November 1, 2008
  March 31, 2016   78-30   WASHINGTON GAS-30     835804     WGL Linton Hall    
7,200                       360.00     10/1 - 3/31
November 1, 2008
  March 31, 2016   78-30   WASHINGTON GAS-30     835804     WGL Linton Hall    
5,256                       262.80     4/1 - 9/30
November 1, 2008
  March 31, 2016   78-30   WASHINGTON GAS-30     835865     LAKE MANASSAS    
1,440                       72.00     10/1 - 3/31
November 1, 2008
  March 31, 2016   78-30   WASHINGTON GAS-30     835865     LAKE MANASSAS    
1,051                       52.55     4/1 - 9/30
November 1, 2008
  March 31, 2016   78-30   WASHINGTON GAS-30     836717     WGL-CHANTILLY    
21,645               300       1,082.25     10/1 - 3/31

 



--------------------------------------------------------------------------------



 



         
Appendix A to Service Agreement No.
  100303   Revision No. 1
 
       
Under Rate Schedule
  SST    
 
       
Between (Transporter)
  Columbia Gas Transmission, LLC    
 
       
and (Shipper)
  Washington Gas Light Company    

Primary Delivery Points

                                                                               
                                                  Minimum                      
                      Maximum     Design             Delivery                  
  Scheduling     Scheduling   Measuring     Measuring   Daily Delivery     Daily
    Aggregate     Pressure     Hourly       Begin   End   Point     Point  
Point     Point   Obligation     Quantity     Daily     Obligation     Flowrate
    Recurrence Date   Date   No.     Name   No.     Name   (Dth/Day) 1/    
(Dth/Day) 1/     Quantity 1/     (psig) 1/     (Dth/hour) 1/     Interval  
November 1 , 2008
  March 31, 2016     78-30     WASHINGTON GAS-30     836717     WGL-CHANTILLY  
  15,801                       300       790.05     4/1 - 9/30
November 1, 2008
  March 31, 2016     78-30     WASHINGTON GAS-30     890191     SHENANDOAH
VALLEY     48                       300       2.40     10/1 - 3/31
November 1, 2008
  March 31, 2016     78-30     WASHINGTON GAS-30     890191     SHENANDOAH
VALLEY     35                       300       1.75     4/1 - 9/30
April 24, 2009
  March 31, 2016     78-30     WASHINGTON GAS-30     802675     WGL Dranesville
    135,303                       300       6,765.15     10/1 - 3/31
April 24, 2009
  March 31, 2016     78-30     WASHINGTON GAS-30     802675     WGL Dranesville
    98,771                       300       4,938.55     4/1 - 9/30
April 24, 2009
  March 31, 2016     78-30     WASHINGTON GAS-30     802677     ROCKVlLLE    
428,585                       300       21,429.25     10/1 - 3/31
April 24, 2009
  March 31, 2016     78-30     WASHINGTON GAS-30     802677     ROCKVILLE    
326,667                       300       16,333.35     4/1 - 9/30
April 24, 2009
  March 31, 2016     78-30     WASHINGTON GAS-30     803276     WGL Cedar Creek
    12,509                       500       625.45     10/1 - 3/31
April 24. 2009
  March 31, 2016     78-30     WASHINGTON GAS-30     803276     WGL Cedar Creek
    9,132                       500       456,60     4/1 - 9/30
April 24, 2009
  March 31, 2016     78-30     WASHINGTON GAS-30     804581     MANASSAS     0  
                                  10/1 - 3/31
April 24, 2009
  March 31, 2016     78-30     WASHINGTON GAS-30     804581     MANASSAS     0  
                                  4/1 - 9/30
April 24, 2009
  March 31, 2016     78-30     WASHINGTON GAS-30     805007     STRASBURG    
1,700                       300       85.00     10/1 - 3/31
April 24, 2009
  March 31, 2016     78-30     WASHINGTON GAS-30     805007     STRASBURG    
1,241                       300       62.05     4/1 - 9/30
April 24, 2009
  March 31, 2016     78-30     WASHINGTON GAS-30     805181     New Market    
750                       300       37.50     10/1 - 3/31
April 24, 2009
  March 31, 2016     78-30     WASHINGTON GAS-30     805181     New Market    
548                       300       27.40     4/1 - 9/30
April 24, 2009
  March 31, 2016     78-30     WASHINGTON GAS-30     805268     Howell Metal Co,
    372                       50       18.60     10/1 - 3/31
April 24, 2009
  March 31, 2016     78-30     WASHINGTON GAS-30     805268     Howell Metal Co.
    272                       50       13.60     4/1 - 9/30
April 24, 2009
  March 31, 2016     78-30     WASHINGTON GAS-30     805439     NINEVEH    
16,712                       500       835.60     10/1 - 3/31
April 24, 2009
  March 31, 2016     78-30     WASHINGTON GAS-30     805439     NINEVEH    
12,200                       500       610,00     4/1 - 9/30
April 24, 2009
  March 31, 2016     78-30     WASHINGTON GAS-30     807000     MAIN LINE
CUSTOMER     710                               35.50     10/1 - 3/31
April 24, 2009
  March 31, 2016     78-30     WASHINGTON GAS-30     807000     MAIN LINE
CUSTOMER     518                               25.90     4/1 - 9/30
April 24, 2009
  March 31, 2016     78-30     WASHINGTON GAS-30     819683     WOODSTOCK    
4,400                       300       220.00     10/1 - 3/31
April 24, 2009
  March 31, 2016     78-30     WASHINGTON GAS-30     819683     WOODSTOCK    
3,212                       300       160.60     4/1 - 9/30
April 24, 2009
  March 31 ,2016     78-30     WASHINGTON GAS-30     828715     WGL Mt. Jackson
    400                       300       20.00     10/1 - 3/31
April 24, 2009
  March 31, 2016     78-30     WASHINGTON GAS-30     828715     WGL Mt. Jackson
    292                       300       14.60     4/1 - 9/30
April 24. 2009
  March 31, 2016     78-30     WASHINGTON GAS-30     831526     ROCKVILLE HEATER
F     0                                     10/1 - 3/31
April 24, 2009
  March 31, 2016     78-30     WASHINGTON GAS-30     831526     ROCKVILLE HEATER
F     0                                     4/1 - 9/30

 



--------------------------------------------------------------------------------



 



         
Appendix A to Service Agreement No.
  100303   Revision No. 1
 
       
Under Rate Schedule
  SST    
 
       
Between (Transporter)
  Columbia Gas Transmission, LLC    
 
       
and (Shipper)
  Washington Gas Light Company    

Primary Delivery Points

                                                                               
                          Minimum                                     Maximum  
Design       Delivery                 Scheduling   Scheduling   Measuring  
Measuring   Daily Delivery   Daily   Aggregate   Pressure   Hourly     Begin  
End   Point   Point   Point   Point   Obligation   Quantity   Daily   Obligation
  Flowrate   Recurrence Date   Date   No.   Name   No.   Name   (Dth/Day) 1/  
(Dth/Day) 1/   Quantity 1/   (psig) 1/   (Dth/hour) 1/   Interval  
April 24, 2009
  March 31, 2016   78-30   WASHINGTON GAS-30     831527     ROCKVILLE HEATER F  
  0                             10/1 - 3/31
April 24, 2009
  March 31, 2016   78-30   WASHINGTON GAS-30     831527     ROCKVILLE HEATER F  
  0                             4/1 - 9/30
April 24, 2009
  March 31, 2016   78-30   WASHINGTON GAS-30     832737     Mt. View Rendering
Co.     1,350                       67.50     10/1 - 3/31
April 24, 2009
  March 31, 2016   78-30   WASHINGTON GAS-30     832737     Mt. View Rendering
Co.     986                       49.30     4/1 - 9/30
April 24, 2009
  March 31, 2016   78-30   WASHINGTON GAS-30     832797     MT. VIEW HTR FUEL RE
    0                             10/1 - 3/31
April 24, 2009
  March 31, 2016   78-30   WASHINGTON GAS-30     832797     MT. VIEW HTR FUEL RE
    0                             4/1 - 9/30
April 24, 2009
  March 31, 2016   78-30   WASHINGTON GAS-30     834217     ASPHALT     0      
                      10/1 - 3/31
April 24, 2009
  March 31, 2016   78-30   WASHINGTON GAS-30     834217     ASPHALT     0      
                      4/1 - 9/30
April 24, 2009
  March 31, 2016   78-30   WASHINGTON GAS-30     834308     MIDDLEBURG     960  
                    48.00     10/1 - 3/31
April 24, 2009
  March 31, 2016   78-30   WASHINGTON GAS-30     834308     MIDDLEBURG     701  
                    35.05     4/1 - 9/30
April 24, 2009
  March 31, 2016   78-30   WASHINGTON GAS-30     835804     WGL Linton Hall    
7,200                       360.00     10/1 - 3/31
April 24, 2009
  March 31, 2016   78-30   WASHINGTON GAS-30     835804     WGL Linton Hall    
5,256                       262.80     4/1 - 9/30
April 24, 2009
  March 31, 2016   78-30   WASHINGTON GAS-30     835865     LAKE MANASSAS    
1,440                       72.00     10/1 - 3/31
April 24, 2009
  March 31, 2016   78-30   WASHINGTON GAS-30     835865     LAKE MANASSAS    
1,051                       52.55     4/1 - 9/30
April 24, 2009
  March 31, 2016   78-30   WASHINGTON GAS-30     836717     WGL-CHANTILLY    
21,645               300       1,082.25     10/1 - 3/31
April 24, 2009
  March 31, 2016   78-30   WASHINGTON GAS-30     836717     WGL-CHANTILLY    
15,801               300       790.05     4/1 - 9/30
April 24, 2009
  March 31, 2016   78-30   WASHINGTON GAS-30     890191     SHENANDOAH VALLEY  
  48               300       2.40     10/1 - 3/31
April 24, 2009
  March 31, 2016   78-30   WASHINGTON GAS-30     890191     SHENANDOAH VALLEY  
  35               300       1.75     4/1 - 9/30
April 1, 2016
  March 31, 2018   78-30   WASHINGTON GAS-30     802675     WGL Dranesville    
101,477               300       5,073.85     10/1 - 3/31
April 1, 2016
  March 31, 2018   78-30   WASHINGTON GAS-30     802675     WGL Dranesville    
77,123               300       3,856.15     4/1 - 9/30
April 1, 2016
  March 31, 2018   78-30   WASHINGTON GAS-30     802677     ROCKVILLE    
306,439               300       15,321.95     10/1 -3/31
April 1, 2016
  March 31, 2018   78-30   WASHINGTON GAS-30     802677     ROCKVILLE    
248,493               300       12,424.65     4/1 - 9/30
April 1, 2016
  March 31, 2018   78-30   WASHINGTON GAS-30     803276     WGL Cedar Creek    
9,382               500       469.10     10/1 - 3/31
April 1, 2016
  March 31, 2018   78-30   WASHINGTON GAS-30     803276     WGL Cedar Creek    
7,130               500       356.50     4/1 - 9/30
April 1, 2016
  March 31, 2018   78-30   WASHINGTON GAS-30     804581     MANASSAS     0      
                      10/1 - 3/31
April 1, 2016
  March 31, 2018   78-30   WASHINGTON GAS-30     804581     MANASSAS     0      
                      4/1 - 9/30
April 1, 2016
  March 31, 2018   78-30   WASHINGTON GAS-30     805007     STRASBURG     1,275
              300       63.75     10/1 - 3/31

 



--------------------------------------------------------------------------------



 



         
Appendix A to Service Agreement No.
  100303   Revision No. 1
 
       
Under Rate Schedule
  SST    
 
       
Between (Transporter)
  Columbia Gas Transmission, LLC    
 
       
and (Shipper)
  Washington Gas Light Company    

Primary Delivery Points

                                                                               
                          Minimum                                     Maximum  
Design       Delivery                 Scheduling   Scheduling   Measuring  
Measuring   Daily Delivery   Daily   Aggregate   Pressure   Hourly     Begin  
End   Point   Point   Point   Point   Obligation   Quantity   Daily   Obligation
  Flowrate   Recurrence Date   Date   No.   Name   No.   Name   (Dth/Day) 1/  
(Dth/Day) 1/   Quantity 1/   (psig) 1/   (Dth/hour) 1/   Interval  
April 1, 2016
  March 31, 2018   78-30   WASHINGTON GAS-30     805007     STRASBURG     969  
            300       48.45     4/1 - 9/30
April 1, 2016
  March 31, 2018   78-30   WASHINGTON GAS-30     805181     New Market     563  
            300       28.15     10/1 - 3/31
April 1, 2016
  March 31, 2018   78-30   WASHINGTON GAS-30     805181     New Market     428  
            300       21.40     4/1 - 9/30
April 1, 2016
  March 31, 2018   78-30   WASHINGTON GAS-30     805268     Howell Metal Co.    
279               50       13.95     10/1 - 3/31
April 1, 2016
  March 31, 2018   78-30   WASHINGTON GAS-30     805268     Howell Metal Co.    
212               50       10.60     4/1 - 9/30
April 1, 2016
  March 31, 2018   78-30   WASHINGTON GAS-30     805439     NINEVEH     12,534  
            500       626.70     10/1 - 3/31
April 1, 2016
  March 31, 2018   78-30   WASHINGTON GAS-30     805439     NINEVEH     9,526  
            500       476.30     4/1 - 9/30
April 1, 2016
  March 31, 2018   78-30   WASHINGTON GAS-30     807000     MAIN LINE CUSTOMER  
  533                       26.65     10/1 - 3/31
April 1, 2016
  March 31, 2018   78-30   WASHINGTON GAS-30     807000     MAIN LINE CUSTOMER  
  405                       20.25     4/1 - 9/30
April 1, 2016
  March 31, 2018   78-30   WASHINGTON GAS-30     819683     WOODSTOCK     3,300
              300       165.00     10/1 - 3/31
April 1, 2016
  March 31, 2018   78-30   WASHINGTON GAS-30     819683     WOODSTOCK     2,508
              300       125.40     4/1 - 9/30
April 1, 2016
  March 31, 2018   78-30   WASHINGTON GAS-30     828715     WGL Mt Jackson    
300               300       15.00     10/1 - 3/31
April 1, 2016
  March 31, 2018   78-30   WASHINGTON GAS-30     828715     WGL Mt Jackson    
228               300       11.40     4/1 - 9/30
April 1, 2016
  March 31, 2018   78-30   WASHINGTON GAS-30     831526     ROCKVILLE HEATER F  
  0                             10/1 - 3/31
April 1, 2016
  March 31, 2018   78-30   WASHINGTON GAS-30     831526     ROCKVILLE HEATER F  
  0                             4/1 - 9/30
April 1, 2016
  March 31, 2018   78-30   WASHINGTON GAS-30     831527     ROCKVILLE HEATER F  
  0                             10/1 - 3/31
April 1, 2016
  March 31, 2018   78-30   WASHINGTON GAS-30     831527     ROCKVILLE HEATER F  
  0                             4/1 - 9/30
April 1, 2016
  March 31, 2018   78-30   WASHINGTON GAS-30     832737     Mt. View Rendering
Co.     1,013                       50.65     10/1 - 3/31
April 1, 2016
  March 31, 2018   78-30   WASHINGTON GAS-30     832737     Mt. View Rendering
Co.     770                       38.50     4/1 - 9/30
April 1, 2016
  March 31, 2018   78-30   WASHINGTON GAS-30     832797     MT. VIEW HTR FUEL RE
    0                             10/1 - 3/31
April 1, 2016
  March 31, 2018   78-30   WASHINGTON GAS-30     832797     MT. VIEW HTR FUEL RE
    0                             4/1 - 9/30
April 1, 2016
  March 31, 2018   78-30   WASHINGTON GAS-30     834217     ASPHALT     0      
                      10/1 - 3/31
April 1, 2016
  March 31, 2018   78-30   WASHINGTON GAS-30     834217     ASPHALT     0      
                      4/1 - 9/30
April 1, 2016
  March 31, 2018   78-30   WASHINGTON GAS-30     834308     MIDDLEBURG     720  
                    36.00     10/1 - 3/31
April 1, 2016
  March 31, 2018   78-30   WASHINGTON GAS-30     834308     MIDDLEBURG     547  
                    27.35     4/1 - 9/30
April 1, 2016
  March 31, 2018   78-30   WASHINGTON GAS-30     835804     WGL Linton Hall    
5,400                       270.00     10/1 - 3/31
April 1, 2016
  March 31, 2018   78-30   WASHINGTON GAS-30     835804     WGL Linton Hall    
4,104                       205.20     4/1 - 9/30

 



--------------------------------------------------------------------------------



 



         
Appendix A to Service Agreement No.
  100303   Revision No. 1
 
       
Under Rate Schedule
  SST    
 
       
Between (Transporter)
  Columbia Gas Transmission, LLC    
 
       
and (Shipper)
  Washington Gas Light Company    

Primary Delivery Points

                                                                               
                          Minimum                                     Maximum  
Design       Delivery                 Scheduling   Scheduling   Measuring  
Measuring   Daily Delivery   Daily   Aggregate   Pressure   Hourly     Begin  
End   Point   Point   Point   Point   Obligation   Quantity   Daily   Obligation
  Flowrate   Recurrence Date   Date   No.   Name   No.   Name   (Dth/Day) 1/  
(Dth/Day) 1/   Quantity 1/   (psig) 1/   (Dth/hour) 1/   Interval  
April 1,2016
  March 31, 2018   78-30   WASHINGTON GAS-30     835865     LAKE MANASSAS    
1,080                       54.00     10/1 - 3/31
April 1, 2016
  March 31, 2018   78-30   WASHINGTON GAS-30     835865     LAKE MANASSAS    
821                       41.05     4/1 - 9/30
April 1, 2016
  March 31, 2018   78-30   WASHINGTON GAS-30     836717     WGL-CHANTILLY    
16,234               300       811.70     10/1 - 3/31
April 1, 2016
  March 31, 2018   78-30   WASHINGTON GAS-30     836717     WGL-CHANTILLY    
12,338               300       616.90     4/1 - 9/30
April 1, 2016
  March 31, 2018   78-30   WASHINGTON GAS-30     890191     SHENANDOAH VALLEY  
  36               300       1.80     10/1 - 3/31
April 1, 2016
  March 31, 2018   78-30   WASHINGTON GAS-30     890191     SHENANDOAH VALLEY  
  27               300       1.35     4/1 - 9/30
April 1, 2018
  March 31, 2020   78-30   WASHINGTON GAS-30     802675     WGL Dranesville    
67,652               300       3,382.60     10/1 - 3/31
April 1,2018
  March 31, 2020   78-30   WASHINGTON GAS-30     802675     WGL Dranesville    
54,798               300       2,739.90     4/1 - 9/30
April 1, 2018
  March 31, 2020   78-30   WASHINGTON GAS-30     802677     ROCKVILLE    
184,293               300       9,214.65     10/1 - 3/31
April 1, 2018
  March 31,2020   78-30   WASHINGTON GAS-30     802677     ROCKVILLE     167,877
              300       8,393.85     4/1 - 9/30
April 1, 2018
  March 31, 2020   78-30   WASHINGTON GAS-30     803276     WGL Cedar Creek    
6,255               500       312.75     10/1 - 3/31
April 1, 2018
  March 31, 2020   78-30   WASHINGTON GAS-30     803276     WGL Cedar Creek    
5,066               500       253.30     4/1 - 9/30
April 1, 2018
  March 31, 2020   78-30   WASHINGTON GAS-30     804581     MANASSAS     0      
                      10/1 - 3/31
April 1, 2018
  March 31, 2020   78-30   WASHINGTON GAS-30     804581     MANASSAS     0      
                      4/1 - 9/30
April 1, 2018
  March 31, 2020   78-30   WASHINGTON GAS-30     805007     STRASBURG     850  
            300       42,50     10/1 - 3/31
April 1, 2018
  March 31, 2020   78-30   WASHINGTON GAS-30     805007     STRASBURG     689  
            300       34.45     4/1 - 9/30
April 1, 2018
  March 31, 2020   78-30   WASHINGTON GAS-30     805181     New Market     375  
            300       18.75     10/1 - 3/31
April 1, 2018
  March 31, 2020   78-30   WASHINGTON GAS-30     805181     New Market     304  
            300       15.20     4/1 - 9/30
April 1, 2018
  March 31, 2020   78-30   WASHINGTON GAS-30     805268     Howell Metal Co.    
186               50       9.30     10/1 - 3/31
April 1, 2018
  March 31, 2020   78-30   WASHINGTON GAS-30     80526B     Howell Metal Co.    
151               50       7.55     4/1 - 9/30
April 1, 2018
  March 31, 2020   78-30   WASHINGTON GAS-30     805439     NINEVEH     8,356  
            500       417,80     10/1 - 3/31
April 1, 2018
  March 31, 2020   78-30   WASHINGTON GAS-30     805439     NINEVEH     6,768  
            500       338.40     4/1 - 9/30
April 1, 2018
  March 31, 2020   78-30   WASHINGTON GAS-30     807000     MAIN LINE CUSTOMER  
  355                       17.75     10/1 - 3/31
April 1, 2018
  March 31, 2020   78-30   WASHINGTON GAS-30     807000     MAIN LINE CUSTOMER  
  288                       14.40     4/1 - 9/30
April 1, 2018
  March 31, 2020   78-30   WASHINGTON GAS-30     819683     WOODSTOCK     2,200
              300       110.00     10/1 - 3/31
April 1, 2018
  March 31, 2020   78-30   WASHINGTON GAS-30     819683     WOODSTOCK     1,782
              300       89.10     4/1 - 9/30
April 1, 2018
  March 31, 2020   78-30   WASHINGTON GAS-30     828715     WGL Mt Jackson    
200               300       10.00     10/1 - 3/31

 



--------------------------------------------------------------------------------



 



         
Appendix A to Service Agreement No.
  100303   Revision No. 1
 
       
Under Rate Schedule
  SST    
 
       
Between (Transporter)
  Columbia Gas Transmission, LLC    
 
       
and (Shipper)
  Washington Gas Light Company    

Primary Delivery Points

                                                                               
                                                                               
              Minimum                                                          
  Maximum   Design           Delivery                             Scheduling  
Scheduling   Measuring   Measuring   Daily Delivery   Daily   Aggregate  
Pressure   Hourly         Begin   End   Point   Point   Point   Point  
Obligation   Quantity   Daily   Obligation   Flowrate   Recurrence     Date  
Date   No.   Name   No.   Name   (Dth/Day) 1/   (Dth/Day) 1/   Quantity 1/  
(psig) 1/   {Dth/hour) 1/   Interval  
 
  April 1, 2018   March 31, 2020     78-30     WASHINGTON GAS-30     828715    
WGL Mt Jackson     162                       300       8.10       4/1 - 9/30  
 
  April 1, 2018   March 31, 2020     78-30     WASHINGTON GAS-30     831526    
ROCKVILLE HEATER F     0                                       10/1 - 3/31  
 
  April 1, 2018   March 31, 2020     78-30     WASHINGTON GAS-30     831526    
ROCKVILLE HEATER F     0                                       4/1 - 9/30  
 
  April 1, 2018   March 31, 2020     78-30     WASHINGTON GAS-30     831527    
ROCKVILLE HEATER F     0                                       10/1 - 3/31  
 
  April 1, 2018   March 31, 2020     78-30     WASHINGTON GAS-30     831527    
ROCKVILLE HEATER F     0                                       4/1 - 9/30  
 
  April 1, 2018   March 31, 2020     78-30     WASHINGTON GAS-30     832737    
Mt. View Rendering Co.     675                               33.75       10/1 -
3/31  
 
  April 1, 2018   March 31, 2020     78-30     WASHINGTON GAS-30     832737    
Mt View Rendering Co.     547                               27.35       4/1 -
9/30  
 
  April 1, 2018   March 31, 2020     78-30     WASHINGTON GAS-30     832797    
MT.VIEW HTR FUEL RE     0                                       10/1 - 3/31  
 
  April 1, 2018   March 31, 2020     78-30     WASHINGTON GAS-30     832797    
MT.VIEW HTR FUEL RE     0                                       4/1 - 3/31  
 
  April 1, 2018   March 31, 2020     78-30     WASHINGTON GAS-30     834217    
ASPHALT     0                                       10/1 - 3/31  
 
  April 1, 2018   March 31, 2020     78-30     WASHINGTON GAS-30     834217    
ASPHALT     0                                       4/1 - 9/30  
 
  April 1, 2018   March 31, 2020     78-30     WASHINGTON GAS-30     834308    
MIDDLEBURG     480                               24.00       10/1 - 3/31  
 
  April 1, 2018   March 31, 2020     78-30     WASHINGTON GAS-30     834308    
MIDDLEBURG     389                               19.45       4/1 - 9/30  
 
  April 1, 2018   March 31, 2020     78-30     WASHINGTON GAS-30     835804    
WGL Linton Hall     3,600                               180.00       10/1 - 3/31
 
 
  April 1, 2018   March 31, 2020     78-30     WASHINGTON GAS-30     835804    
WGL Linton Hall     2,916                               145.80       4/1 - 9/30
 
 
  April 1, 2018   March 31, 2020     78-30     WASHINGTON GAS-30     835865    
LAKE MANASSAS     720                               36.00       10/1 - 3/31  
 
  April 1, 2018   March 31, 2020     78-30     WASHINGTON GAS-30     835865    
LAKE MANASSAS     583                               29.15       4/1 - 9/30  
 
  April 1, 2018   March 31, 2020     78-30     WASHINGTON GAS-30     836717    
WGL-CHANTILLY     10,823                       300       541.15       10/1 -
3/31  
 
  April 1, 2018   March 31, 2020     78-30     WASHINGTON GAS-30     836717    
WGL-CHANTILLY     8,766                       300       438,30       4/1 - 9/30
 
 
  April 1, 2018   March 31, 2020     78-30     WASHINGTON GAS-30     890191    
SHENANDOAH VALLEY     24                       300       1.20       10/1 - 3/31
 
 
  April 1, 2018   March 31, 2020     78-30     WASHINGTON GAS-30     890191    
SHENANDOAH VALLEY     19                       300       0.95       4/1 - 9/30  
 
  April 1, 2020   March 31, 2022     78-30     WASHINGTON GAS-30     802675    
WGL DranesvilIe     33,826                       300       1,691.30       10/1 -
3/31  
 
  April 1, 2020   March 31, 2022     78-30     WASHINGTON GAS-30     802675    
WGL Dranesville     29,767                       300       1,488.35       4/1 -
9/30  
 
  April 1, 2020   March 31, 2022     78-30     WASHINGTON GAS-30     802677    
ROCKVILLE     62,146                       300       3,107.30       10/1 - 3/31
 
 
  April 1, 2020   March 31, 2022     78-30     WASHINGTON GAS-30     802677    
ROCKVILLE     77,489                       300       3,874,45       4/1 - 9/30  
 
  April 1, 2020   March 31, 2022     78-30     WASHINGTON GAS-30     803276    
WGL Cedar Creek     3,127                       500       156.35       10/1 -
3/31  
 
  April 1, 2020   March 31, 2022     78-30     WASHINGTON GAS-30     803276    
WGL Cedar Creek     2,752                       500       137.60       4/1 -
9/30  

 



--------------------------------------------------------------------------------



 



         
Appendix A to Service Agreement No.
  100303   Revision No. 1
 
       
Under Rate Schedule
  SST    
 
       
Between (Transporter)
  Columbia Gas Transmission, LLC    
 
       
and (Shipper)
  Washington Gas Light Company    

Primary Delivery Points

                                                                               
                                                                               
              Minimum                                                          
  Maximum   Design           Delivery                             Scheduling  
Scheduling   Measuring   Measuring   Daily Delivery   Daily   Aggregate  
Pressure   Hourly         Begin   End   Point   Point   Point   Point  
Obligation   Quantity   Daily   Obligation   Flowrate   Recurrence     Date  
Date   No,   Name   No.   Name   (Dth/Day) 1/   (Dth/Day) 1/   Quantity 1/  
(psig) 1/   (Dth/hour) 1/   Interval  
 
  April 1, 2020   March 31, 2022     78-30     WASHINGTON GAS-30     804581    
MANASSAS     0                                       10/1 - 3/31  
 
  April 1, 2020   March 31, 2022     78-30     WASHINGTON GAS-30     804581    
MANASSAS     0                                       4/1 - 9/30  
 
  April 1, 2020   March 31, 2022     78-30     WASHINGTON GAS-30     805007    
STRASBURG     425                       300       21.25       10/1 - 3/31  
 
  April 1, 2020   March 31, 2022     78-30     WASHINGTON GAS-30     805007    
STRASBURG     374                       300       18.70       4/1 - 9/30  
 
  April 1, 2020   March 31, 2022     78-30     WASHINGTON GAS-30     805181    
New Market     188                       300       9.40       10/1 - 3/31  
 
  April 1, 2020   March 31, 2022     78-30     WASHINGTON GAS-30     805181    
New Market     165                       300       8.25       4/1 - 9/30  
 
  April 1, 2020   March 31, 2022     78-30     WASHINGTON GAS-30     805268    
Howell Metal Co.     93                       50       4.65       10/1 - 3/31  
 
  April 1, 2020   March 31, 2022     78-30     WASHINGTON GAS-30     805268    
Howell Metal Co.     82                       50       4.10       4/1 - 9/30  
 
  April 1, 2020   March 31, 2022     78-30     WASHINGTON GAS-30     805439    
NINEVEH     4,178                       500       208.90       10/1 - 3/31  
 
  April 1, 2020   March 31, 2022     78-30     WASHINGTON GAS-30     805439    
NINEVEH     3,677                       500       183.85       4/1 - 9/30  
 
  April 1, 2020   March 31, 2022     78-30     WASHINGTON GAS-30     807000    
MAIN LINE CUSTOMER     178                               8.90       10/1 - 3/31
 
 
  April 1, 2020   March 31, 2022     78-30     WASHINGTON GAS-30     807000    
MAIN LINE CUSTOMER     156                               7.80       4/1 - 9/30  
 
  April 1, 2020   March 31, 2022     78-30     WASHINGTON GAS-30     819683    
WOODSTOCK     1,100                       300       55.00       10/1 - 3/31  
 
  April 1, 2020   March 31, 2022     78-30     WASHINGTON GAS-30     819683    
WOODSTOCK     968                       300       48.40       4/1 - 9/30  
 
  April 1, 2020   March 31, 2022     78-30     WASHINGTON GAS-30     828715    
WGL Mt Jackson     100                       300       5.00       10/1 - 3/31  
 
  April 1, 2020   March 31, 2022     78-30     WASHINGTON GAS-30     828715    
WGL Mt Jackson     88                       300       4.40       4/1 - 9/30  
 
  April 1, 2020   March 31, 2022     78-30     WASHINGTON GAS-30     831526    
ROCKVILLE HEATER F     0                                       10/1 - 3/31  
 
  April 1, 2020   March 31, 2022     78-30     WASHINGTON GAS-30     831526    
ROCKVILLE HEATER F     0                                       4/1 - 9/30  
 
  April 1, 2020   March 31, 2022     78-30     WASHINGTON GAS-30     831527    
ROCKVILLE HEATER F     0                                       10/1 - 3/31  
 
  April 1, 2020   March 31, 2022     78-30     WASHINGTON GAS-30     831527    
ROCKVILLE HEATER F     0                                       4/1 - 9/30  
 
  April 1, 2020   March 31, 2022     78-30     WASHINGTON GAS-30     832737    
Mt. View Rendering Co.     338                               16.90       10/1 -
3/31  
 
  April 1, 2020   March 31, 2022     78-30     WASHINGTON GAS-30     832737    
Mt. View Rendering Co.     297                               14.85       4/1 -
9/30  
 
  April 1, 2020   March 31, 2022     78-30     WASHINGTON GAS-30     832797    
MT.VIEW HTR FUEL RE     0                                       10/1 - 3/31  
 
  April 1, 2020   March 31, 2022     78-30     WASHINGTON GAS-30     832797    
MT.VIEW HTR FUEL RE     0                                       4/1 - 9/30  
 
  April 1, 2020   March 31, 2022     78-30     WASHINGTON GAS-30     834217    
ASPHALT     0                                       10/1 - 3/31  
 
  April 1, 2020   March 31, 2022     78-30     WASHINGTON GAS-30     834217    
ASPHALT     0                                       4/1 - 9/30  
 
  April 1, 2020   March 31, 2022     78-30     WASHINGTON GAS-30     834308    
  MIDDLEBURG       240                               12.00       10/1 - 3/31  

 



--------------------------------------------------------------------------------



 



         
Appendix A to Service Agreement No.
  100303   Revision No. 1
 
       
Under Rate Schedule
  SST    
 
       
Between (Transporter)
  Columbia Gas Transmission, LLC    
 
       
and (Shipper)
  Washington Gas Light Company    

Primary Delivery Points

                                                                               
                                                                               
              Minimum                                                          
  Maximum   Design           Delivery                             Scheduling  
Scheduling   Measuring   Measuring   Daily Delivery   Daily   Aggregate  
Pressure   Hourly         Begin   End   Point   Point   Point   Point  
Obligation   Quantity   Daily   Obligation   Flowrate   Recurrence     Date  
Date   No.   Name   No.   Name   (Dth/Day) 1/   (Dth/Day) 1/   Quantity 1/  
(psig) 1/   (Dth/hour) 1/   Interval  
 
  April 1, 2020   March 31, 2022     78-30     WASHINGTON GAS-30     834308    
MIDDLEBURG     211                               10.55       4/1 - 9/30  
 
  April 1, 2020   March 31, 2022     78-30     WASHINGTON GAS-30     835804    
WGL Linton Hall     1,800                               90.00       10/1 - 3/31
 
 
  April 1, 2020   March 31, 2022     78-30     WASHINGTON GAS-30     835804    
WGL Linton Hall     1,584                               79.20       4/1 - 9/30  
 
  April 1, 2020   March 31, 2022     78-30     WASHINGTON GAS-30     835865    
LAKE MANASSAS     360                               18.00       10/1 - 3/31  
 
  April 1.2020   March 31, 2022     78-30     WASHINGTON GAS-30     835865    
LAKE MANASSAS     317                               15.85       4/1 - 9/30  
 
  April 1, 2020   March 31, 2022     78-30     WASHINGTON GAS-30     836717    
WGL-CHANTILLY     5,411                       300       270.55       10/1 - 3/31
 
 
  April 1, 2020   March 31, 2022     78-30     WASHINGTON GAS-30     836717    
WGL-CHANTILLY     4,762                       300       238.10       4/1 - 9/30
 
 
  April 1, 2020   March 31, 2022     78-30     WASHINGTON GAS-30     890191    
SHENANDOAH VALLEY     12                       300       0.60       10/1 - 3/31
 
 
  April 1, 2020   March 31, 2022     78-30     WASHINGTON GAS-30     890191    
SHENANDOAH VALLEY     11                       300       0.55       4/1 - 9/30  
 
  November 1, 2008   March 31, 2009   LOSTRI   Lost River   LOSTRI   Lost River
    30,000                               1,500.00       10/1 - 3/31  
 
  April 1, 2009   April 23, 2009   LOSTRI   Lost River   LOSTRI   Lost River    
21,900                               1,095.00       4/1 - 9/30  
 
  April 24, 2009   September 30, 2009   LOSTRI   Lost River   LOSTRI   Lost
River     21,900                               1,095.00       4/1 - 9/30  
 
  October 1, 2009   March 31, 2010   LOSTRI   Lost River   LOSTRI   Lost River  
  30,000                               1,500.00       10/1 - 3/31  
 
  April 1, 2010   September 30, 2010   LOSTRI   Lost River   LOSTRI   Lost River
    21,900                               1,095.00       4/1 - 9/30  
 
  October 1, 2010   March 31, 2011   LOSTRI   Lost River   LOSTRI   Lost River  
  30.000                               1,500.00       10/1 - 3/31  
 
  April 1, 2011   September 30, 2011   LOSTRI   Lost River   LOSTRI   Lost River
    21,900                               1,095.00       4/1 - 9/30  
 
  October 1, 2011   March 31, 2012   LOSTRI   Lost River   LOSTRI   Lost River  
  30,000                               1,500.00       10/1 - 3/31  
 
  April 1, 2012   September 30, 2012   LOSTRI   Lost River   LOSTRI   Lost River
    21,900                               1,095.00       4/1 - 9/30  
 
  October 1, 2012   March 31, 2013   LOSTRI   Lost River   LOSTRI   Lost River  
  30.000                               1,500.00       10/1 - 3/31  
 
  April 1, 2013   September 30, 2013   LOSTRI   Lost River   LOSTRI   Lost River
    21,900                               1,095.00       4/1 - 9/30  
 
  October 1, 2013   March 31, 2014   LOSTRI   Lost River   LOSTRI   Lost River  
  30,000                               1,500.00       10/1 - 3/31  
 
  April 1, 2014   September 30, 2014   LOSTRI   Lost River   LOSTRI   Lost River
    21,900                               1,095.00       4/1 - 9/30  
 
  October 1, 2014   March 31, 2015   LOSTRI   Lost River   LOSTRI   Lost River  
  30,000                               1,500.00       10/1 - 3/31  
 
  April 1, 2015   September 30, 2015   LOSTRI   Lost River   LOSTRI   Lost River
    21,900                               1,095.00       4/1 - 9/30  
 
  October 1, 2015   March 31, 2016   LOSTRI   Lost River   LOSTRI   Lost River  
  30,000                               1,500.00       10/1 - 3/31  
 
  April 1, 2016   September 30, 2016   LOSTRI   Lost River   LOSTRI   Lost River
    17,100                               855.00       4/1 - 9/30  
 
  October 1, 2016   March 31, 2017   LOSTRI   Lost River   LOSTRI   Lost River  
  22,500                               1,125.00       10/1 - 3/31  

 



--------------------------------------------------------------------------------



 



         
Appendix A to Service Agreement No.
  100303   Revision No. 1
 
       
Under Rate Schedule
  SST    
 
       
Between (Transporter)
  Columbia Gas Transmission, LLC    
 
       
and (Shipper)
  Washington Gas Light Company    

Primary Delivery Points

                                                                               
                                                                               
              Minimum                                                          
  Maximum   Design           Delivery                             Scheduling  
Scheduling   Measuring   Measuring   Daily Delivery   Daily   Aggregate  
Pressure   Hourly         Begin   End   Point   Point   Point   Point  
Obligation   Quantity   Daily   Obligation   Flowrate   Recurrence     Date  
Date   No.   Name   No.   Name   (Dth/Day) 1/   (Dth/Day) 1/   Quantity 1/  
(psig) 1/   (Dth/hour) 1/   Interval  
 
  April 1, 2017   September 30, 2017   LOSTRI   Lost River   LOSTRI   Lost River
    17,100                               855.00       4/1 - 9/30  
 
  October 1, 2017   March 31, 2018   LOSTRI   Lost River   LOSTRI   Lost River  
  22,500                               1,125.00       10/1 - 3/31  
 
  April 1, 2018   September 30,2018   LOSTRI   Lost River   LOSTRI   Lost River
    12,150                               607.50       4/1 - 9/30  
 
  October 1, 2018   March 31, 2019   LOSTRI   Lost River   LOSTRI   Lost River  
  15,000                               750.00       10/1 - 3/31  
 
  April 1, 2019   September 30, 2019   LOSTRI   Lost River   LOSTRI   Lost River
    12,150                               607.50       4/1 - 9/30  
 
  October 1, 2019   March 31, 2020   LOSTRI   Lost River   LOSTRI   Lost River  
  15,000                               750.00       10/1 - 3/31  
 
  April 1, 2020   September 30, 2020   LOSTRI   Lost River   LOSTRI   Lost River
    6,600                               330.00       4/1 - 9/30  
 
  October 1, 2020   March 31, 2021   LOSTRI   Lost River   LOSTRI   Lost River  
  7,500                               375.00       10/1 - 3/31  
 
  April 1, 2021   September 30, 2021   LOSTRI   Lost River   LOSTRI   Lost River
    6,600                               330.00       4/1 - 9/30  
 
  October 1, 2021   March 31, 2022   LOSTRI   Lost River   LOSTRI   Lost River  
  7,500                               375.00       10/1 - 3/31  
 
  November 1, 2008   March 31, 2016   LOUDOUN   LOUDOUN LNG   837337   LOUDOUN  
  101,363                       300       5,068.15       10/1 - 3/31  
 
  November 1, 2008   March 31, 2016   LOUDOUN   LOUDOUN LNG   837337   LOUDOUN  
  73,995                       300       3,699.75       4/1 - 9/30  
 
  April 24, 2009   March 31, 2016   LOUDOUN   LOUDOUN LNG   837337   LOUDOUN    
101,363                       300       5,068.15       10/1 - 3/31  
 
  April 24, 2009   March 31, 2016   LOUDOUN   LOUDOUN LNG   837337   LOUDOUN    
73,995                       300       3,699.75       4/1 - 9/30  
 
  April 1, 2016   March 31, 2018   LOUDOUN   LOUDOUN LNG   837337   LOUDOUN    
76,022                       300       3,801.10       10/1 - 3/31  
 
  April 1, 2016   March 31, 2018   LOUDOUN   LOUDOUN LNG   837337   LOUDOUN    
57,777                       300       2,888.85       4/1 - 9/30  
 
  April 1, 2018   March 31, 2020   LOUDOUN   LOUDOUN LNG   837337   LOUDOUN    
50,682                       300       2,534.10       10/1 - 3/31  
 
  April 1, 2018   March 31, 2020   LOUDOUN   LOUDOUN LNG   837337   LOUDOUN    
41,052                       300       2,052.60       4/1 - 9/30  
 
  April 1, 2020   March 31, 2022   LOUDOUN   LOUDOUN LNG   837337   LOUDOUN    
25,341                       300       1,267.05       10/1 - 3/31  
 
  April 1,2020   March 31,2022   LOUDOUN   LOUDOUN LNG   837337   LOUDOUN    
22,300                       300       1,115.00       4/1 - 9/30  

 



--------------------------------------------------------------------------------



 



         
Appendix A to Service Agreement No.
  100303   Revision No. 1
 
       
Under Rate Schedule
  SST    
 
       
Between (Transporter)
  Columbia Gas Transmission, LLC    
 
       
and (Shipper)
  Washington Gas Light Company    

 

1/   Application of MDDOs, DDQs and ADQs and/or minimum pressure and/or hourly
flowrate shall be as follows:

 



--------------------------------------------------------------------------------



 



         
Appendix A to Service Agreement No.
  100303   Revision No. 1
 
       
Under Rate Schedule
  SST    
 
       
Between (Transporter)
  Columbia Gas Transmission, LLC    
 
       
and (Shipper)
  Washington Gas Light Company    

FNG1 — This footnote applies to the following Measuring Point No.: LOSTRI
THE HAMPSHIRE INJECTION MDDO IS ZERO (0) DTH/D FROM NOVEMBER 1 THROUGH MARCH 31.
IN NO EVENT SHALL THE HOURLY WITHDRAWAL QUANTITY EXCEED 105% OF 1/24TH OF THE
RATE SCHEDULE X-39 WHICH CONTRACT DEMAND LEVEL IS BASED ON A CONVERSION FACTOR
OF 1.035 DTH PER MCF.
FN02 — This footnote applies to the following Measuring Point Nos: 802675,
802677, and 837337,
THE MAXIMUM DAILY DELIVERY OBLIGATIONS FOR LOUDOUN, DRANESVILLE AND ROCKVILLE
SHALL APPLY ON AN HOURLY BASIS AS FOLLOWS: THE MAXIMUM HOURLY FLOW RATE
TRANSPORTER IS OBLIGATED TO PROVIDE TO WASHINGTON GAS (WG), AT LOUDOUN,
DRANESVILLE AND ROCKVILLE WILL BE 5,490, 5,633, AND 20,765 DTH/HOUR
RESPECTIVELY, PROVIDED WG MAINTAINS A TOTAL FIRM ENTITLEMENT OF 751,087 DTH/DAY
AND THE CURRENT MAXIMUM DAILY DELIVERY OBLIGATIONS OF 131,758 DTH/DAY AT
LOUDOUN, 132,542 DTH/DAY AT DRANESVILLE, AND 488,585 DTH/DAY AT ROCKVILLE AND
50,000 DTHS OF HAMPSHIRE (X-39) VOLUMES ARE NOMINATED, CONFIRMED AND SCHEDULED
(NCS) ON ANY GAS DAY.
THE MAXIMUM HOURLY FLOW RATE OBLIGATION OF 20,765 DTH/HOUR AT ROCKVILLE IS
CONTINGENT UPON 50,000 DTHS BEING NOMINATED, CONFIRMED, AND SCHEDULED FROM
HAMPSHIRE (X-39) ON ANY GAS DAY. THE MAXIMUM HOURLY FLOW RATE OBLIGATION OF
20,765 DTH/HOUR WILL BE PROPORTIONATELY REDUCED WHEN VOLUMES LESS THAN 50,000
DTHS ARE NOMINATED, CONFIRMED AND SCHEDULED FROM HAMPSHIRE (X-39). FOR EXAMPLE,
THE MAXIMUM HOURLY FLOW RATE OBLIGATION AT ROCKVILLE WOULD BE 20,358 DTH/HOUR
AND 20,561 DTH/HOUR WHEN THE NOMINATED, CONFIRMED AND SCHEDULED QUANTITIES FROM
HAMPSHIRE (X-39) ARE ZERO (0) AND 25,000 DTHS ON ANY GAS DAY.
IF THERE IS A REDUCTION IN THE TOTAL FIRM ENTITLEMENT OR THE CURRENT MAXIMUM
DAILY DELIVERY OBLIGATIONS OF WG AT LOUDOUN, DRANESVILLE AND/OR ROCKVILLE, THE
MAXIMUM HOURLY FLOW RATE AT THESE POINTS WILL BE DETERMINED AS FOLLOWS: LOUDOUN
1/24TH OF REVISED MDDO; DRANESVILLE 102% OF 1/24TH OF THE REVISED MDDO; AND
ROCKVILLE 1/24TH OF THE REVISED MDDO PLUS THE HOURLY FLOW RATE ASSOCIATED WITH
THE HAMPSHIRE (X-39) VOLUMES REFERENCED ABOVE. THE HOURLY FLOW RATE INCREASE
ASSOCIATED WITH ANY INCREASES TO THE MDDO’S AT LOUDOUN, DRANESVILLE AND/OR
ROCKVILLE WILL BE NEGOTIATED BUT THE INCREASE WILL NOT BE BELOW 1/24TH OF THE
MDDO OR TFE ADDITION.
ANY DIFFERENCE BETWEEN WG’S ACTUAL HOURLY USAGE AT ROCKVILLE AND WG’S
CONTRACTUAL HOURLY FLOW COMMITMENT AT ROCKVILLE WILL INCREASE WG’S HOURLY FLOW
RIGHTS AT EITHER DRANESVILLE OR LOUDOUN, SUBJECT TO FACILITY LIMITATIONS AND
PRIMARY FIRM OBLIGATIONS AT THOSE POINTS.
THESE HOURLY FLOWRATE OBLIGATIONS WILL BE PROPORTIONATELY REDUCED BY 100% OF
1/24TH OF:

•   QUANTITIES NOMINATED, CONFIRMED, AND SCHEDULED UNDER WG’S FTS SERVICE
AGREEMENTS BELOW THE MAXIMUM CONTRACT QUANTITY ON ANY GAS DAY.   •   FTS OR SST
QUANTITIES THAT ARE NOMINATED, CONFIRMED, AND SCHEDULED TO A SECONDARY DELIVERY
POINT, AND   •   ANY SST QUANTITIES REDUCED AS A RESULT OF SEASONAL ADJUSTMENTS.

IF THIRD PARTY SHIPPERS WITH PRIMARY DELIVERY POINTS AT THE ROCKVILLE AND
DRANESVILLE GATE STATIONS NOMINATE, CONFIRM, AND

 



--------------------------------------------------------------------------------



 



         
Appendix A to Service Agreement No.
  100303   Revision No. 1
 
       
Under Rate Schedule
  SST    
 
       
Between (Transporter)
  Columbia Gas Transmission, LLC    
 
       
and (Shipper)
  Washington Gas Light Company    

SCHEDULE CAPACITY TO MLI 78-30 FOR DELIVERY TO THOSE PRIMARY DELIVERY POINTS,
ONE-TWENTY-FOURTH (1/24) OR THE ACTUAL CONTRACTUAL HOURLY FLOW RIGHT, IF GREATER
THAN 1/24, OF SUCH THIRD PARTY CAPACITY NOMINATED, CONFIRMED, AND SCHEDULED FOR
DELIVERY TO THOSE POINTS WILL BE AVAILABLE TO WASHINGTON GAS AS THE CITY GATE
OPERATOR IN ADDITION TO WASHINGTON GAS’ OWN CONTRACTUAL HOURLY FLOW
ENTITLEMENTS.
GFN1 — This footnote applies to all scheduling points on this contract:
UNLESS MEASURING POINT SPECIFIC MDDOS ARE SPECIFIED IN A SEPARATE FIRM SERVICE
AGREEMENT BETWEEN TRANSPORTER AND SHIPPER, TRANSPORTER’S AGGREGATE MAXIMUM DAILY
DELIVERY OBLIGATION, UNDER THIS AND ANY OTHER SERVICE AGREEMENT BETWEEN
TRANSPORTER AND SHIPPER, AT THE MEASURING POINTS LISTED ABOVE SHALL NOT EXCEED
THE MDDO QUANTITIES SET FORTH ABOVE FOR EACH MEASURING POINT. ANY MEASURING
POINT SPECIFIC MDDOS IN A SEPARATE FIRM SERVICE AGREEMENT BETWEEN TRANSPORTER
AND SHIPPER OR ANY SHIPPER SHALL BE ADDITIVE TO THE INDIVIDUAL MEASURING POINT
MDDOS SET FORTH HEREIN.

 



--------------------------------------------------------------------------------



 



         
Appendix A to Service Agreement No.
  100303   Revision No. 1
 
       
Under Rate Schedule
  SST    
 
       
Between (Transporter)
  Columbia Gas Transmission, LLC    
 
       
and (Shipper)
  Washington Gas light Company    

The Master List of Interconnects (MLI) as defined in Section 1 of the General
Terms and Conditions of Transporter’s Tariff is incorporated herein by reference
for purposes of listing valid secondary receipt and delivery points.
o Yes þ No (Check applicable blank) Transporter and Shipper have mutually agreed
to a Regulatory Restructuring Reduction Option pursuant to Section 42 of the
General Terms and Conditions of Transporter’s FERC Gas Tariff.
o Yes þ No (Check applicable blank) Shipper has a contractual right of first
refusal equivalent to the right of first refusal set forth from time to time in
Section 4 of the General Terms and Conditions of Transporter’s FERC Gas Tariff.
Service pursuant to this Appendix A, Revision No. 1 shall be effective from
April 24, 2009 through March 31, 2022.
þ Yes o No (Check applicable blank) This Appendix A, Revision No. 1 shall cancel
and supersede the previous Appendix A, Revision No. 0 effective as of
November 01, 2008, to the Service Agreement referenced above.
o Yes þ No (Check applicable blank) All gas shall be delivered at existing
points of interconnection within the MDDOs, and/or ADQs, and/or DDQs, as
applicable, set forth in Transporter’s currently effective Rate Schedule
           Appendix A with Shipper, which for such points set forth are
incorporated herein by reference.
o Yes þ No (Check applicable blank) This Service Agreement covers interim
capacity sold pursuant to the provisions of General Terms and Conditions
Section 4.2(j). Right of first refusal rights, if any, applicable to this
interim capacity are limited as provided for in General Terms and Conditions
Section 4.2(j).

With the exception of this Appendix A, Revision No. 1 all other terms and
conditions of said Service Agreement shall remain in full force and effect.

                     
 
  Washington Gas Light Company           Columbia Gas Transmission, LLC    
 
                   
By:
Its:
  /s/ Terry D. McCallister
 
Terry D. McCallister       By:
Its:   /s/ Mark S. Wilke
 
Mark S. Wilke    
 
  President & COO           Director, Commercial Services    
Date:
   
 
      Date:    
 
   



 



--------------------------------------------------------------------------------



 



Service Agreement No. 100303
Control No.
SST SERVICE AGREEMENT
THIS AGREEMENT, made and entered into this 31 day of October, 2008, by and
between:
COLUMBIA GAS TRANSMISSION, LLC
(“Transporter”)
AND
Washington Gas Light Company
(“Shipper”)
WITNESSETH: That in consideration of the mutual covenants herein contained, the
parties hereto agree as follows:
Section 1. Service to be Rendered. Transporter shall perform and Shipper shall
receive service in accordance with the provisions of the effective SST Rate
Schedule and applicable General Terms and Conditions of Transporter’s FERC Gas
Tariff, Second Revised Volume No. 1 (Tariff), on file with the Federal Energy
Regulatory Commission (Commission), as the same may be amended or superseded in
accordance with the rules and regulations of the Commission. The maximum
obligation of Transporter to deliver gas hereunder to or for Shipper, the
designation of the points of delivery at which Transporter shall deliver or
cause gas to be delivered to or for Shipper, and the points of receipt at which
Shipper shall deliver or cause gas to be delivered, are specified in Appendix A,
as the same may be amended from time to time by agreement between Shipper and
Transporter, or in accordance with the rules and regulations of the Commission.
Service hereunder shall be provided subject to the provisions of Part 284.223 of
Subpart G of the Commission’s regulations. Shipper warrants that service
hereunder is being provided on behalf of Shipper.
Section 2. Term. Service under this Agreement shall commence as of November 1,
2008, and shall continue in full force and effect until March 31, 2022.
Pre-granted abandonment shall apply upon termination of this Agreement, subject
to any right of first refusal Shipper may have under the Commission’s
regulations and Transporter’s Tariff.
Section 3. Rates. Shipper shall pay Transporter the charges and furnish
Retainage as described in the above-referenced Rate Schedule, unless otherwise
agreed to by the parties in writing and specified as an amendment to this
Service Agreement. Transporter may agree to discount its rate to Shipper below
Transporter’s maximum rate, but not less than Transporter’s minimum rate. Such
discounted rate may apply to: a) specified quantities (contract demand or
commodity quantities); b) specified quantities above or below a certain level or
all quantities if quantities exceed a certain level; c) quantities during
specified time periods; d) quantities at specified points, locations, or other
defined geographical areas; and e) that a specified discounted rate will apply
in a specified relationship to the quantities actually transported (i.e., that
the reservation charge will be adjusted in a specified relationship to
quantities actually transported). In addition, the discount agreement may
include a provision that if one rate component which was at or below the
applicable maximum rate at the time the discount agreement was executed
subsequently exceeds the applicable maximum rate due to a change in
Transporter’s maximum rate so that such rate component must be adjusted downward
to equal the new applicable maximum rate, then other rate components may be
adjusted upward to achieve the agreed overall rate, so long as none of the
resulting rate components exceed the maximum rate applicable to that rate
component. Such changes to rate components shall be applied prospectively,
commencing with the date a Commission order accepts revised tariff sheets.
However, nothing contained herein shall be construed to alter a refund
obligation under applicable law for any period during which rates which had been
charged under a discount agreement exceeded rates which ultimately are found to
be just and reasonable.

 



--------------------------------------------------------------------------------



 



Service Agreement No. 100303
Control No.
SST SERVICE AGREEMENT
Section 4. Notices. Notices to Transporter under this Agreement shall be
addressed to it at Post Office Box 1273, Charleston, West Virginia 25325-1273,
Attention: Manager - Customer Services and notices to Shipper shall be addressed
to it at:
Washington Gas Light Company
6801 Industrial Pk
Springfield, VA 22151
Attention: Nimmie Hickman
until changed by either party by written notice.
Section 5. Superseded Agreements. This Service Agreement supersedes and cancels,
as of the effective date hereof, the following Service Agreements: N/A

             
WASHINGTON GAS LIGHT COMPANY
      COLUMBIA GAS TRANSMISSION, LLC    
 
           
By /s/ Terry D. McCallister
 
Title Terry D. McCallister
         President & COO
      By /s/ Mark S. Wilke
 
Title Director, Commercial Services    

 